Citation Nr: 1646874	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-43 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), with anxiety and panic attacks with secondary depression and episodic alcohol abuse secondary to PTSD, in sustained early remission, rated as 50 percent disabling prior to February 13, 2009 and 70 percent disabling from February 13, 2009 to October 19, 2011.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2000 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2012, the AOJ partially granted the Veteran's claim for an increased rating for PTSD and assigned a rating of 100 percent, effective October 19, 2011. However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating prior to October 19, 2011 has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

In June 2016, the Board remanded this matter for further development, specifically to obtain the Veteran's complete records from the Social Security Administration (SSA).  The RO obtained these records and they have been associated with the claims file.


FINDINGS OF FACT

For the entire initial period on appeal prior to October 19, 2011, the Veteran's PTSD is manifested, at its worst, by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood, due to such symptoms as irritability; suicidal and homicidal ideation; insomnia; nightmares; avoidance behaviors, including social withdrawal, feelings of detachment, and emotional numbness; depressed mood, anxiety, and panic attacks; intrusive memories related to his military service, including flashbacks; paranoia and hypervigilance; some problems with concentration; and an inability to establish and maintain effective relationships, specifically in the workplace. Throughout the appeal period, the Veteran displayed good judgment and insight; his speech was normal and his thought process was logical; his behavior was appropriate; he was generally able to maintain personal hygiene; he did not report persistent delusions or hallucinations; nor did he display significant disorientation in time and place. He did not pose a persistent danger to himself or others, and there is no indication that he suffered from memory loss of such a severity to include forgetting the names of close relatives, his prior occupations, or his own name. Thus, there is nothing in the record to suggest that his PTSD was manifested by total occupational and social impairment.


CONCLUSION OF LAW

Prior to October 19, 2011, the criteria for an initial 70 percent rating, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in October 2011.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and SSA records have been obtained and considered. The Veteran has not identified or provided authorization to obtain any additional, outstanding records.

In addition, VA afforded the Veteran a VA examination addressing the severity of his PTSD in May 2007 and June 2011.  The Board finds these examinations are adequate to adjudicate this claim for an increased rating because the examination reports are based on a review of the record and examination of the Veteran, and they address the relevant rating criteria allowing the Board to make a fully-informed decision.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has fully satisfied its duties to notify and assist. 

II. Increased Rating for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, service connection for PTSD was established in November 2007, at which time the RO assigned an initial 50 percent disability rating pursuant to 38 C.F.R. § 4.130, DC 9411, effective September 1, 2006.  In a January 2012 rating decision, the RO increased the Veteran's disability rating to 70 percent, effective February 13, 2009 and assigned an evaluation of 100 percent, effective October 19, 2011.

PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, DC 9411 (2015).  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment. Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. The Court further held that, assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In this case, the pertinent evidence includes VA examination reports from May 2007 and June 2011, VA treatment records, SSA records, and lay statements from the Veteran and his wife, including testimony before the undersigned at the January 2016 hearing.

In May 2007, the Veteran underwent a VA examination to assess the nature and severity of his PTSD.  During the examination, his chief complaint was that he thought the world was going to end, experienced crazy dreams, and had a difficult time sleeping.  See May 2007 VA Examination p. 8.  He described variable sleep, nightmares that occurred two to three times per week, occasional night sweats, intrusive memories of war, hypervigilance, avoiding crowds, constant need to keep weapons on him, as well as feelings of guilt.  He reported recurring episodes of a depressed mood and acknowledged a history of intermittent alcohol binges over the prior year.  He also reported that his appetite, libido, and energy level tended to be good. 
Upon examination, the Veteran was appropriately dressed and groomed and openly cooperated with the examiner; there was no atypical motor movement and no impairment in communication or thought content or process.  The examiner further found the Veteran's mood and affect appeared to be somewhat flat and slightly depressed, but generally within normal limits.  Abstract reasoning, and long and short term memory were found to be within normal limits, but the examiner stated that the Veteran may have developed attention deficit disorder.  The examiner found no indication of thought disorder or manic mood swings, but stated that the Veteran described reactions strongly of peri-traumatic dissociative experiences beginning in Afghanistan.  The Veteran denied any history of suicidal ideation, and was assigned a GAF score of 50.  The examiner found that the Veteran continued to experience clear symptoms of PTSD, with recurring periods of depressed mood and occasional alcohol binges to self-medicate, but was competent to manage funds.  It was noted that the Veteran reported that he had worked independently as a concrete pumper for forty hours per week since February 2007 and described occasional problems with his work due to his PTSD symptoms.  

In a September 2008 VA treatment record, the Veteran said that he continued to own his own concrete pumping business.  He described symptoms of depression, irritability, anxiety, hypervigilance, significant insomnia, nightmares, homicidal ideation, intrusive thoughts, and paranoia.  He denied suicidal ideation and stated that he had been sober for four months.  He scored positive for PTSD, depression, and alcohol abuse after receiving screenings for each.  The treatment provider noted no impairments in the Veteran's ability to care for himself, but severe impairment when interacting with other people.  The records further note restricted affect and irritable mood during the appointment.  The treatment provider found the Veteran's memory, concentration, cognition, and judgment to be within normal limits.  The Veteran was assigned a GAF score of 45 to 50.

In October 2008, the Veteran underwent a PTSD screening.  His reported symptoms included nightmares, flashbacks, avoidance, insomnia, irritability, concentration difficulties, and hypervigilance.    He denied memory loss, feeling hopeless or suicidal ideation.

A February 2009 Vet Center progress note indicated that the Veteran reported occasional suicidal thoughts, as well as insomnia.  He was assigned a GAF score of 50.  

When seen for treatment in March 2009, Veteran reported nightmares, intrusive thoughts, some dissociative states, irritability, insomnia, hypervigilance, avoidance, numbing, and overwhelming apathy that caused him to avoid work.  He said he had been sober for 40 days.  The treatment provider noted that the Veteran was appropriately dressed and groomed for the appointment and responded cooperatively.  No impairment was noted regarding communication or thought content or process.  His mood and affect appeared slightly depressed, but generally within normal limits.  No psychosis, thought disorder, or manic mood swings were noted.  He also denied any suicidal ideation.   The Veteran was assigned a GAF score of 45.

When seen by VA in April 2009 VA, the Veteran reported symptoms of depression, anxiety, irritability, insomnia, flashbacks, avoidance, hypervigilance, episodic panic attacks, chest pain, and feelings of impending doom.  He denied substance abuse at that time and said he had a good energy level.  The examiner reported that the Veteran exhibited appropriate hygiene and attire for the appointment with spontaneous and pressured speech, but was cooperative.  The examiner noted an absence of hallucinations, delusions, illusions and suicidal ideation, but noted a report of homicidal ideation.  The examiner found that the Veteran's cognition, insight, judgment and impulse control were within normal limits.  The Veteran was assigned a GAF score of 50.

A May 2009 Vet Center progress note shows that the Veteran continued to work pumping concrete, but had difficulty developing prospects to build his business.  The treatment provider noted that he was appropriately dressed and groomed for the appointment.  The Veteran denied any suicidal ideation and reported being sober since February 2009.  The treatment provider further noted an improvement in his mood/affect, as well as an absence of psychosis, thought disorder, or manic mood swings. He was assigned a GAF score of 45.

In September 2009, a VA examiner noted that the Veteran reported experiencing symptoms of extreme flashbacks and nightmares.

In January 2010, a VA examiner noted that the Veteran reported having nightmares three times per week and was able to continue to work as a concrete pumper.  He scored negatively when screened for depression, and screened positive for alcohol abuse.  He reported symptoms such as flashbacks, nightmares, irritability, avoidance, loss of interest, hypervigilance, anger with no violence reported, numbness, disconnection, and insomnia.  He denied concentration difficulties.  A suicide risk assessment found him to be at moderate risk, as he reported suicidal ideation.  However, the Veteran denied homicidal ideation.  He was assigned a GAF score of 45.  

A February 2010 Vet Center progress note indicated that the Veteran reported feeling less depressed and irritable.  He admitted some feelings of paranoia and that he desired isolation.  The treatment provider noted that he denied suicidal ideation and appeared humorless during the appointment.

A March 2010 Vet Center progress note indicated that the Veteran was working five days per week and taking three college classes at a junior college.  He reported having fewer nightmares, as well as experiencing improvements in mood, sleep, and anxiety.  He denied any suicidal ideation.

In a May 2010 VA treatment record, the Veteran reported experiencing hypervigilance, insomnia, paranoia, avoidance, and anxiety.  The treatment provider noted that he demonstrated logical thought processes, but poor concentration.  The Veteran denied suicidal ideation.  

A June 2010 VA treatment record indicates that the Veteran screened positive for PTSD.  He described symptoms such as nightmares, flashbacks, numbing, avoidance, irritability, insomnia, hypervigilance, and some difficulties with concentration.  The treatment provider also found him to have severe anxiety. 

Several July 2010 Vet Center progress notes indicated that the Veteran reported an increase in his PTSD symptoms, as well as being sober for over a month.  He denied suicidal ideation. 

An August 2010 VA treatment record indicated that the Veteran began to experience an increase in PTSD symptoms, such as flashbacks, intrusive memories, irritability, insomnia, poor concentration, hypervigilance, feelings of estrangement, avoidance, foreshortened future, and an increase in depression.  He reported no suicidal ideation and had been sober for about two months.  He also described ongoing conflict in his marriage due to poor communication.
 
A September 2010 Vet Center progress note shows that the Veteran was continued to work and attend classes at a junior college.

A January 2011 Vet Center progress note shows the Veteran continued to attend classes at a junior college and was getting A's and B's.  He reported severe nightmares and had decreased his alcohol consumption.  An examiner assigned a GAF score of 45 and found the Veteran to be cooperative, but that he had admitted to suicidal and homicidal ideation; the Veteran specifically denied suicidal or homicidal intent.

A February 2011 VA treatment note shows the Veteran screened negatively for depression, but positively for alcohol abuse.  He reported symptoms which included nightmares, flashbacks, avoidance, memory impairment, numbing, insomnia, concentration difficulties, hypervigilance, and loss of interest.  He also scored positive for suicidal risk and a GAF score of 45 was assigned.  

IINB February 2011, the Veteran's spouse submitted a statement reporting days when he experienced severe flashbacks that lasted   fifteen minutes throughout the day.  She also stated that the Veteran often drank until he blacked out and had been in three car accidents as a result of his drinking.  She has seen a decline in his business due to his irritability.  She further reported that he had sleep difficulties, consistent rage and violence, and would go for several days a change of clothes or shower.  The Veteran's spouse reported the Veteran had decided to stop taking classes at the junior college.

In a March 2011 statement, the Veteran reported that his PTSD had greatly worsened.  He recounted significant substance abuse issues, which had resulted in three automobile accidents.  He also reported experiencing nightmares, intrusive thoughts, and flashbacks.  He said he was unable to work due to the physical injuries incurred as a result of the March 2011 car accident.  

Additionally, a March 2011 VA treatment record noted that the Veteran's PTSD symptoms appeared to be previously well-controlled by therapy.  The treatment provider noted that he was cooperative during the appointment, while demonstrating anxious affect and a medium mood.  His thought process was mostly linear, and his judgment and insight were noted as fair.

In June 2011, the Veteran underwent another VA examination.  He reported frequent episodes of intense anger, anxiety, and re-experiencing symptoms, and spoke of the previous winter's four and a half month episode to have been the worst thus far.  The Veteran also noted the motor vehicle accident that occurred in March 2011, which he stated had rendered him unable to work due to his broken arm, resulting in the loss of many clients.  He reported that, prior to the accident, he had spent three months working for a construction company in 2006, until he started his own business pumping concrete in February 2007.

The Veteran stated that the stress of thinking about work caused him to become agitated and anxious.   He denied a remission in his PTSD symptomatology and spoke of months-long episodes of significantly distressing anger, irritability, moodiness, anxiety, and fear that occurred most often at night.  He denied engaging in any physical fighting or altercations, but mentioned instances of verbal arguments.  He stated that, at times, he felt homicidal despite his rational mind, but had not acted upon any of these impulses that typically evolved under stress.  He described living on constant guard of his own violent tendencies and thoughts, but again denied acting upon those impulses.  The Veteran also informed the examiner that he had been successfully sober for the past three months.  He described experiencing symptoms such as continued panic attacks, daytime flashbacks, nightmares twice per week, avoiding crowds, and continuing to carry a weapon on him at all times.  Prior to the accident in March 2011, he had been attending classes at Santa Rosa Junior College to earn his bachelor's degree and in October 2010 he was earning straight A's.  However, the Veteran reported that his PTSD symptoms caused him to fall behind and neglect his schoolwork due to concentration difficulties.

The examiner reported that the Veteran appeared fairly groomed, maintained good eye contact, was cooperative with the interview, and demonstrated normal speech.  His mood was recorded as depressed, with affect within normal range.  His thought process was recorded as linear, logical and goal-directed, with no impairment in thought process or communication.  The examiner noted that he displayed no evidence of delusions or hallucinations and demonstrated adequate concentration and memory.  He denied current suicidal or homicidal ideation.  He was assigned a GAF score of 38.

The examiner found that the Veteran demonstrated ongoing and increasing adjustment difficulty since his previous VA examination for PTSD, with symptoms that are frequent, chronic and moderate to severe.  Based upon the evaluation and a review of the treatment files, the examiner opined that that Veteran's condition was unimproved and noted recent exacerbations of his condition.  The examiner further noted that the Veteran demonstrated occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, and/or mood.

In an August 2011 Vet Center note, the Veteran's wife reported that the Veteran had threatened to take his own life and was spiraling downward.  A treatment provider noted that the Veteran reported an acute worsening of his PTSD over the past several weeks.  He reported symptoms such as severe hopelessness, hypervigilance, insomnia, avoidance, and homicidal feelings.  He had abstained from alcohol for the past five months. He denied anxiety, mania, or depression.   The treatment provider found him to be well groomed with clear speech, depressed, and having an agitated affect. The treatment provider opined that he did not present an acute or imminent threat to himself or others.  The Veteran was assigned a GAF score of 45.  He also scored positive for suicidal risk

In a September 2011 VA treatment record, the Veteran reported feeling less irritable and more in control of his anger.  He continued to experience hypervigilance, depression, insomnia, paranoia, and a strong urge to isolate from others.  He denied any suicidal ideation.  He stated that he was attending school and had mild concentration difficulties.  The treatment provider noted that he appeared well groomed and cooperative.  His mood was depressed, but he was able to laugh and make jokes.  

In an October 2011 VA treatment record, the Veteran reported ruminating and obsessing over suicidal ideation for a couple of hours during the day.  He reported doing well in school and receiving straight A's.  The treatment provider noted that he appeared well groomed and cooperative, with a depressed mood and clear speech.  He admitted to having feelings of paranoia.  He displayed good insight, fair judgment, and there was no indication that he was experiencing delusions.  The treatment provider opined that the Veteran continued to exhibit symptoms of PTSD, including hypervigilance, paranoia, trust of others, and continued avoidance.  The treatment provider also noted an improvement in his depression.

In January 2016, the Veteran and his wife offered testimony before the undersigned.  During the hearing, the Veteran testified that, after discharge, he felt as though his behavior, such as carrying a weapon with him, was abnormal.  He reported troubles with night sweats and drinking heavily to deal with problems.  He also reported that he was working constantly after he was discharged.  He testified that he frequently took part in free diving as a hobby, but that it was not an attempt at committing suicide.  The Veteran further stated that it was common for him to lose track of several hours during the day.  The Veteran's wife also testified that the Veteran did not seem "present" in their lives, and that his symptoms and behavior had worsened since discharge.  

SSA records indicate that the Veteran was employed from February 2007 as an independent concrete pumper until March 2011.  It is noted that he worked forty hours per week and earned $16,000 per year.  SSA also noted that the Veteran had been enrolled in college since at least early March 2010, while continuing to run his own business. SSA disability benefits were granted effective September 2011.

The above-cited competent and credible evidence establishes that, prior to October 19, 2011, the Veteran's PTSD was manifested by symptoms such as irritability; intermittent suicidal and homicidal ideation; insomnia; nightmares; and avoidance behaviors, including social withdrawal, feelings of detachment, and emotional numbness.  He also displayed an occasional neglect of personal appearance and hygiene and informed treatment providers that he carried a weapon on his person.  He reported experiencing a depressed mood, anxiety, and panic attacks; intrusive memories related to his military service, including flashbacks; paranoia and hypervigilance; some problems with concentration; and an inability to establish and maintain effective relationships, both at home and with prospective business clients due to his anger and irritability.  Specifically, the Veteran reported experiencing nightmares several times per week, which resulted in consistent sleep disruption.  Additionally, treatment providers repeatedly noted his depressed mood and flattened affect during appointments.   He also reported alcohol abuse as a method of self-medication.  The Veteran reported that he thought of suicide at times and felt homicidal on occasion, there is nothing in the record that shows intent to act upon these feelings.  

Collectively, these symptoms are of the type, extent, severity, and/or frequency indicative of occupational and social impairment in most areas of the Veteran's life, including work, family relations, judgment, thinking, or mood.  As such, the Board finds that the preponderance of the evidence supports the award of a 70 percent rating effective September 1, 2006. 

The Board further notes that the assigned GAF scores are consistent with more than a 70 percent disability rating currently assigned for this period. As noted, during the relevant period of time, the Veteran has been assigned GAF scores that have ranged from 45 to 50. Under the DSM-IV, a GAF score ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school function (e.g., no friends, unable to keep a job).  Collectively, the assigned GAF scores are indicative of serious symptomatology. 

At no point prior to October 19, 2011, has the Veteran's symptoms of PTSD manifest to such a degree that more nearly approximates the criteria for a 100 percent disability rating.  For example, there is no evidence showing that the Veteran's PTSD was manifested by such symptoms as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. While the Veteran and his wife testified that the Veteran had occasionally lost track of hours during the day and struggled to be "present," there is no evidence that he experienced significant disorientation in time and space. 

Furthermore, VA treatment records and VA examinations consistently note an appropriate appearance, good judgment and insight; normal speech, logical thought processes; cooperative behavior; and general maintenance of personal hygiene. The Veteran and his wife were able to offer testimony before the undersigned Veterans Law Judge at the January 2016, including a discussion of the effects that his PTSD has had on his life. His treatment records consistently note him to be oriented and without delusions or hallucinations. There is no indication of memory difficulties, aside from memories relating to service, and specifically, there is no indication that such caused the Veteran to forget the name of his close relatives, own occupation, or own name. He was able to maintain a relationship with his wife, his children, worked for a construction company for three months in 2006 and began operating his own business (between 5 to 40 hours per week) from February 2007 until March 2011. The record also shows that the Veteran was enrolled in classes at a junior college and received A's and B's during the time period in question.  This evidence does not indicate total occupational and social impairment, due to such symptoms associated with the Veteran's service-connected PTSD.  Therefore, a 100 percent disability rating is not warranted for any period prior to October 19, 2011. 38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD. See Mauerhan, supra.

As noted above, the assigned GAF scores are consistent with no more than the 70 percent disability rating currently assigned. As noted previously, the Veteran has been assigned GAF scores that have ranged from 38 to 50 for the relevant period of time. Collectively, the assigned GAF scores are indicative of no more than serious symptomatology and are not indicative of total occupational and social impairment. 

In conclusion, the collective evidence supports a finding that, prior to October 19, 2011, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is consistent with no more than a 70 percent disability rating.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding the symptoms experienced and observed. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support a higher rating require medical findings that are within the province of trained professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As such the lay assertions are not considered to be more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating at any point pertinent to this appeal.  In this case, the lay statements made in association with this claim have been informative and instrumental in showing how PTSD has effected the Veteran and his family.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, his psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra. There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

In the instant case, the Board notes that, in a January 2012 rating decision, the Veteran was awarded a TDIU from February 13, 2009, based on his symptoms of PTSD.  Consequently, the question of entitlement to a TDIU is moot from February 13, 2009.  Furthermore, entitlement to this benefit was discontinued effective October 19, 2011, the date the evaluation for PTSD was increased to 100 percent.  The Veteran did not appeal the January 2012 rating decision with respect to the propriety of the assigned effective date for his TDIU.  Such adjudications reflect the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315.  

Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Accordingly, the Board does not have jurisdiction of the claim and need not refer or remand the matter.


ORDER

An initial rating of 70 percent, but no higher, is warranted prior to October 19, 2011.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


